Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claim 1 recites “the individual impellers”, for clarity, and proper antecedence, this should be amended to read “individual impellers”. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a pair of impellers mounted to the rotating shaft”, and subsequently “primary bearings, one of which is arranged between one of the pair of 
	Claim 1 recites “primary bearings, one of which is arranged between one of the pair of impellers and the electric motor, and the other of which is arranged between the other pair of impellers and the electric motor…”. It is not clear how many bearings are being claimed, the limitations claim “primary bearings” which allows for any number of bearings, but also “one” and “the other” which would indicate only two bearings. Additionally, “the other of which” lacks antecedent basis.
	Claim 1 recites, “a secondary bearing arranged on the side of an end of the rotating shaft relative to a primary bearing…”; it is unclear if this is the same primary bearing of Line 6 or if it is an additional bearing.
	Claim 2 recites “…the secondary bearing is arranged on a side of the end of the rotating shaft relative to the pair of impellers”. However, claim 1 requires that the electric motor be between the individual impellers. It is unclear whether the impellers are intended to be individually spaced about the motor (claim 1), or both located on the same side of the shaft with the secondary bearing (claim 2).


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosen (US Patent No. 7,964,982).

Bosen teaches:

limitations from claim 1, an electrically driven compressor (1) comprising: a rotating shaft (4); a pair of impellers (5, 8) mounted to the rotating shaft; an electric motor (3a-b) arranged between the individual impellers of the pair of impellers and configured to rotate the rotating shaft (C. 3 Lines 53-67); primary bearings (11-12), one of which is arranged between one of the pair of impellers and the electric motor, and the other of which is arranged between the other pair of impellers and the electric motor (see lone figure), the primary bearings being configured to rotatably support the rotating shaft (C. 4 Lines 8-10); and a secondary bearing (13-14) arranged on the side of an end of the rotating shaft relative to a primary bearing in a state, the secondary bearing having a gap with respect to a circumferential surface of the rotating shaft and being configured to be brought into contact with the rotating shaft and rotatably support the rotating shaft when whirling vibration occurs in the rotating shaft (see lone figure at 13-14 relative to shaft 4; C. 4 Lines 18-28);

limitations from claim 2, wherein the secondary bearing is arranged on the side of the end of the rotating shaft relative to the pair of impellers (see bearings 13-14 on shaft 4 adjacent impellers 5a-b);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosen (US Patent No. 7,964,982) as applied to claim 1 above, and in further view of Patey et al (US PGPub No. 2015/0275902).

Bosen teaches that the bearings (13-14) may be ball bearings or ceramic bearings, but does not teach that the bearings are dry bearings;

However, Patey teaches a pump (100) including a motor (110), a shaft (106), an impeller (104), and secondary bearings intermittently in contact with the shaft (see bearings 119, 121, 123 of assembly 114 in FIG. 7-8; paragraph 46); the secondary bearings formed as dry bearing (paragraph 46);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to use a dry type bearing as the secondary bearings of Bosen, as taught by Patey, in order to prevent contamination of the fluid to be compressed (paragraph 46 of Patey).





s 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosen (US Patent No. 7,964,982) as applied to claim 1 above, and in further view of Eybergen et al (US PGPub No. 2007/0231164).

Regarding claim 3:

Bosen teaches only a single impeller (5a-b) at each end of the shaft (4);

Eybergen teaches a compressor (14) including a motor (12), a shaft (16) supported by bearings near the motor (18), and a pair of impellers (36, 50) on one end of the shaft;

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide additional impellers adjacent to the impellers of the compressor of Bosen, as taught by Eybergen, in order to achieve higher pressures with lower rotational speed (paragraph 24 of Eybergen).



Regarding claim 4:

Bosen does not teach bearings between pairs of impellers at the ends of the shaft;

Eybergen teaches that bearings (24) may be positioned at various locations in the compressor, including between the impellers (36, 50; see FIG. 3-4 and paragraph 24 for example);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to position the secondary bearings of Bosen at 



Regarding claim 6:

Bosen teaches a compressor, but not specifically for supplying air to a fuel stack; However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the compressor of Bosen is capable of compressing air, and therefore is capable of providing compressed air to a fuel stack; additionally, Eybergen teaches using a rotary compressor to supply air to a fuel cell system (paragraph 3-5);
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 10760578, US 2019/0383296, and US 9909592 teach secondary bearings to compensate for whirling and shaft deflection;

US 7144226 teaches a rotary compressor with multiple impeller pairs; 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.